Order of disposition, Family Court, Bronx County (Allen G. Alpert, J), entered on or about December 22, 2011, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed her on probation for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion by imposing a period of probation rather than granting appellant’s request for an adjournment in contemplation of dismissal. Probation was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection. Appellant committed an unprovoked, violent attack on a fellow student, and was in need of anger management counseling. The *628record supports the conclusion that she needed supervision for a longer period than the maximum period available under an ACD (see e.g. Matter of Florin R., 73 AD3d 533 [1st Dept 2010]). Concur—Tom, J.P., Andrias, Acosta, Manzanet-Daniels and Román, JJ.